Judgment unanimously affirmed. Memorandum: Defendant knowingly, intelligently and voluntarily waived his right to appeal. The contention that his sentence is unduly harsh and severe does not survive that waiver (see, People v Allen, 82 NY2d 761; People v Delgado, 237 AD2d 972). Supreme Court’s statement at sentencing that defendant had 30 days to appeal does not vitiate defendant’s otherwise valid waiver of the right to appeal (see, People v Moissett, 76 NY2d 909, 912). (Appeal from Judgment of Supreme Court, Erie County, Tills, J.—Criminal Possession Controlled Substance, 7th Degree.) Present—Denman, P. J., Green, Balio, Boehm and Fallon, JJ.